Name: Commission Directive 91/71/EEC of 16 January 1991 completing Council Directive 88/388/EEC on the approximation of the laws of the Member States relating to flavourings for use in foodstuffs and to source materials for their production
 Type: Directive
 Subject Matter: marketing;  food technology;  foodstuff;  European Union law
 Date Published: 1991-02-15

 Avis juridique important|31991L0071Commission Directive 91/71/EEC of 16 January 1991 completing Council Directive 88/388/EEC on the approximation of the laws of the Member States relating to flavourings for use in foodstuffs and to source materials for their production Official Journal L 042 , 15/02/1991 P. 0025 - 0026 Finnish special edition: Chapter 13 Volume 20 P. 0064 Swedish special edition: Chapter 13 Volume 20 P. 0064 COMMISSION DIRECTIVE of 16 January 1991 completing Council Directive 88/388/EEC on the approximation of the laws of the Member States relating to flavourings for use in foodstuffs and to source materials for their production (91/71/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/388/EEC of 22 June 1988 on the approximation of the laws of the Member States relating to flavourings for use in foodstuffs and to source materials for their production (1), and in particular Article 6 (4) thereof, Whereas difference between the laws, regulations and administrative provisions of Member States on the labelling of flavourings intended for sale to the final consumer may impede the free circulation of these products and lead to unequal conditions of competition; Whereas the main objective of any provisions on the labelling of flavourings should be the need to inform and protect the consumer; Whereas in accordance with the procedure laid down in Article 10 of Council Directive 88/388/EEC, a draft of the measures to be taken was submitted to the Standing Committee for Foodstuffs which was unable to express an opinion; whereas under the same procedure, the Commission consequently submitted to the Council a proposal relating to the measures to be taken; Whereas since the Council had not adopted any measures by the end of the three months it was given, the Commission must adopt the proposed measure, HAS ADOPTED THIS DIRECTIVE: Article 1 The following Article shall be added: 'Article 9a 1. Flavourings intended for sale to the final consumer may not be marketed unless their labels indicate the following obligatory information, which should be easily visible, clearly legible and indelible: (a) either the word "flavouring" or a more specific name or description of the flavouring; (b) either the words "for foodstuffs" or a more specific reference to the foodstuff for which the flavouring is intended; (c) the date of minimum durability in conformity with Article 3 (1) No 4 and Article 9 of Council Directive 79/112/EEC (*); (d) where necessary, the special conditions for storage and use; (e) the instructions for use if omission thereof would prevent appropriate use of the flavouring; (f) the net quantity expressed in units of mass or volume; (g) the name or business name and address of the manufacturer or packer, or of a seller established within the Community; (h) an indication or mark indentifying the batch in conformity with Council Directive 89/396/EEC (**); (i) in the case of a mixture of flavouring(s) with other substances a list in descending order of weight in the mixture of: - the flavouring or flavourings in question, in conformity with (a) above; - the names of each of the other substances or materials or, where appropriate, their E numbers. 2. the word 'natural', or any other word having substantially the same meaning, may be used only for flavourings in which the flavouring component contains exclusively flavouring substances as defined in Article 1 (2) (b) (i) and/or flavouring preparations as defined in Article 1 (2) (c). If the sales description of the flavourings contains a reference to a foodstuff or a flavouring source, the word 'natural' or any other word having substantially the same meaning, may not be used unless the flavouring component has been isolated by appropriate physical processes, enzymatic or microbiological processes or traditional food-preparation processes solely or almost solely from the foodstuff or the flavouring source concerned. 3. The particulars required in this Article shall be given in a language easily understood by the purchaser unless other measures have been taken to ensure that the purchaser is informed. This provision shall not prevent such particulars from being indicated in various languages. (*) OJ No L 33, 8. 2. 1979, p. 1. (**) OJ No L 186, 30. 6. 1989, p. 21.' Article 2 1. Member States shall, where necessary, amend their laws, regulations and administrative provisions in such a way as to: - permit trade in products complying with this Directive at the latest by 30 June 1992; - prohibit trade in products not complying with this Directive with effect from1 January 1994. They shall forthwith inform the Commission thereof. 2. All such provisions adopted by the Member States shall contain a reference to this Directive or shall be accompanied by such a reference at the time of official publication. The detailed rules on this reference shall be adopted by the Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 16 January 1991. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 184, 15. 7. 1988, p. 61.